[Cite as State v. Fraam, 2017-Ohio-1088.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                        C.A. No.      15CA010784

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LEWIS J. FRAAM                                       AVON LAKE MUNICIPAL COURT
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   TRD1500198

                                 DECISION AND JOURNAL ENTRY

Dated: March 27, 2017



        CANNON, Judge.

        {¶1}    Defendant-Appellant Lewis Fraam appeals from the judgment of the Avon Lake

Municipal Court. This Court affirms.

                                                I.

        {¶2}    In January 2015, a complaint was filed in Avon Lake Municipal Court alleging

that, on January 26, 2015, around 1:00 a.m., Mr. Fraam violated R.C. 4511.201, a third-degree

misdemeanor as charged. The matter proceeded to a trial, after which the trial court found Mr.

Fraam guilty and sentenced him to a fine of $300.00, court costs, and a license suspension of six

months. Additionally, two points were assessed on Mr. Fraam’s driving record. Mr. Fraam

moved to stay the execution of the sentence, but his motion was denied.

        {¶3}    Mr. Fraam has timely appealed the trial court’s judgment, raising a single

assignment of error for our review. The State has not filed an appellate brief in this matter. See

App.R. 18(C).
                                                 2


                                                 II.

                                  ASSIGNMENT OF ERROR

       THE VERDICT IS AGAINST THE WEIGHT OF THE EVIDENCE.

       {¶4}    In Mr. Fraam’s stated assignment of error, he argues that the verdict is against the

manifest weight of the evidence. Mr. Fraam appears to assert that his testimony was more

credible than the officer’s and that the weight of the evidence does not support that Mr. Fraam

possessed the requisite mens rea. While he also argues in the text of his brief that the verdict is

based upon insufficient evidence, his captioned assignment of error is directed only at the weight

of the evidence. We will limit our analysis accordingly. See State v. Saunders, 9th Dist. Medina

No. 14CA0125-M, 2016-Ohio-5284, ¶ 22.

       {¶5}    When a defendant asserts that his conviction is against the manifest weight of the

evidence:

       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986).

       {¶6}    Mr. Fraam was found guilty of violating R.C. 4511.201 due to his actions in a

parking lot near Recreation Boulevard and the stadium. R.C. 4511.201(A) states that:

       No person shall operate a vehicle * * * on any public or private property other
       than streets or highways, in willful or wanton disregard of the safety of persons or
       property.

       This section does not apply to the competitive operation of vehicles on public or
       private property when the owner of such property knowingly permits such
       operation thereon.

       {¶7}    In the context of this statute, this Court has concluded that the term “willful”

“implies an act done intentionally, designedly, knowingly, or purposely, without justifiable
                                                3


excuse.” State v. Adams, 9th Dist. Medina No. 03CA0098-M, 2004-Ohio-3253, ¶ 9, quoting

State v. Earlenbaugh, 18 Ohio St. 3d 19, 21 (1985). We have concluded that an act is “wanton”

when it is done “in reckless disregard of the rights of others which evinces a reckless

indifference of the consequences to the life, limb, health, reputation, or property of others.”

Adams at ¶ 9, quoting Earlenbaugh at 21-22. Further, “when the operator of a vehicle, with full

knowledge of the surrounding circumstances, recklessly and inexcusably disregards the rights of

other motorists, his conduct may be characterized as wanton.”            Adams at ¶ 9, quoting

Earlenbaugh at 22.

       {¶8}    Officer Larry Miller, a patrol officer with Avon Police Department, testified that,

on January 26, 2015, he was traveling westbound on Chester Road in a marked police car. He

averred that it “was snowing very badly that night.” He observed a vehicle, which he later

determined was being driven by Mr. Fraam, pull into the parking lot of the Great Escape. He

could not see the vehicle, but he observed “the headlights come around in a rapid fashion in the

snow.” The vehicle exited the lot and continued westbound on Chester Road. Due to the

treacherous conditions, Officer Miller had difficulty catching up to Mr. Fraam’s vehicle.

However, as he drove by the Great Escape parking lot, he noticed that the only vehicle tracks in

the parking lot were those forming “a small doughnut[,]” which he defined as “a small circle.”

       {¶9}    Officer Miller continued to try to catch up to Mr. Fraam’s vehicle and followed it

as it turned right onto 611 and then left onto Recreation Boulevard. Officer Miller observed Mr.

Fraam’s vehicle pull into a parking lot near the stadium. Officer Miller testified that the parking

lot had at least two or three dozen light poles, although he acknowledged that there were no other

cars or people in the parking lot. Officer Miller testified that the “vehicle went straight, did a

doughnut, and was starting to come out” when Mr. Fraam’s vehicle met Officer Miller’s. He
                                                  4


clarified that Mr. Fraam “pulled in, [] gunned it, [and] the rear end of the vehicle swung all the

way around, and [Mr. Fraam] came back out [of the parking lot].” Officer Miller estimated he

was approximately 200 yards from the vehicle.           Mr. Fraam’s vehicle then passed Officer

Miller’s, and Officer Miller turned around and was finally able to initiate a traffic stop at the stop

light.

         {¶10} Officer Miller approached Mr. Fraam’s vehicle and asked Mr. Fraam “what he

was doing back there[.]” Mr. Fraam responded that “he was having fun on his way home.”

Officer Miller indicated that Mr. Fraam was cited for a third-degree misdemeanor due to his

prior record. See R.C. 4511.201(B). Officer Miller testified that he believed Mr. Fraam’s

actions could have damaged his vehicle, the lights posts, or that he could have hurt himself.

Officer Miller acknowledged that there were dash cam and body cam videos of events during the

timeframe; however, due to the weather and the distance, Officer Miller testified that the

doughnut was not visible on the video.

         {¶11} Mr. Fraam testified that he reviewed the video and asserted that Officer Miller’s

testimony was inconsistent with the video. Mr. Fraam indicated that the video showed him

pulling into the parking lot, turning around, and leaving and also showed that Officer Miller

appeared to be much closer than 200 yards. Mr. Fraam maintained that the video did not show

his rear wheels sliding out and asserted that, because his vehicle was a front wheel drive vehicle,

his rear tires would not have spun around as Officer Miller had testified. Mr. Fraam agreed that

his car could do a doughnut but believed that he would have had to “do it in reverse.” While Mr.

Fraam declined to answer several questions, he did admit to being in the parking lot near the

stadium and telling Officer Miller that he was just having fun before he went home. Mr. Fraam

clarified that he “sometimes take[s] advantage of empty parking lots when they are snow
                                                  5


covered” as he views them as “a great tool to learn how to regain control of your vehicle once it

is in a point of no[] control.” He further testified that such was his original intent in going in the

parking lot near the stadium. However, when he saw Officer Miller behind him he was not

“foolish enough to go ahead and [] break the law in * * * full view of the officer.” At that point,

Mr. Fraam turned around and exited the lot. Mr. Fraam claimed that when he told Officer Miller

he was just having fun, that was in reference to the Great Escape parking lot, not the parking lot

near the stadium, which was the source of the complaint against him. Thus, it appears that Mr.

Fraam denied that he did a doughnut in the parking lot near the stadium. The trial court declined

to view the videos and ultimately found Mr. Fraam guilty.

       {¶12} After independently reviewing the record, we cannot say that the trial court lost its

way and committed a manifest miscarriage of justice in finding Mr. Fraam guilty. While Mr.

Fraam appears to assert that his testimony was more credible than Officer Miller’s and that

Officer Miller should not be believed because his testimony was not corroborated, we cannot say

that the trial court’s credibility determinations were unreasonable. Further, Mr. Fraam has not

pointed to any case law that requires that the officer’s testimony be corroborated under the

circumstances before us. See App.R. 16(A)(7). “We remain mindful that ‘[t]he [trier of fact]

was able to observe the witnesses’ demeanor during [ ] testimony and use these observations to

weigh the credibility and resolve the conflicts in the testimony.’” State v. Gasser, 9th Dist.

Medina No. 15CA0046-M, 2016-Ohio-7538, ¶ 34, quoting State v. Andrews, 9th Dist. Summit

No. 25114, 2010-Ohio-6126, ¶ 28. “Moreover, as we have stated numerous times, the ‘[t]he trier

of fact is free to believe all, part, or none of the testimony of each witness.’” Gasser at ¶ 34,

quoting State v. Parker, 9th Dist. Lorain No. 15CA010750, 2016-Ohio-5663, ¶ 23. Further, we
                                                6


disagree with Mr. Fraam’s contention that the weight of the evidence did not support that he

possessed the requisite mens rea.

       {¶13} There was evidence presented from which the trier of fact could reasonably

conclude that the conditions were treacherous on the night at issue, that Mr. Fraam did a

doughnut in the parking lot of the Great Escape, that Mr. Fraam was not driving cautiously in

light of Officer Miller’s inability to keep up with Mr. Fraam’s vehicle, and that Mr. Fraam did

another doughnut in the parking lot near the stadium. There was also evidence that there were

two to three dozen light posts in the parking lot near the stadium and that some of the posts were

in the vicinity of Mr. Fraam’s vehicle. Even Mr. Fraam acknowledged that, when he was asked

by the officer what he was doing, he told the officer that “he was having fun[.]” While Mr.

Fraam denied making a doughnut in the parking lot near the stadium, and asserted that his

comment instead referred to his conduct in the Great Escape parking lot, the trial court was not

required to believe his explanation. Given Officer Miller’s testimony and Mr. Fraam’s comment

that “he was having fun[,]” there was evidence that Mr. Fraam intentionally made two doughnuts

and thus his actions could be categorized as willful. See Adams, 2004-Ohio-3253, at ¶ 9, quoting

Earlenbaugh, 18 Ohio St. 3d at 21 (defining willful as “an act done intentionally, designedly,

knowingly, or purposely, without justifiable excuse”). Further, in light of the surrounding

circumstances, which included the presence of two to three dozen light posts, the treacherous

conditions, and the evidence that Mr. Fraam was seeking to learn how to gain control of his

vehicle after intentionally losing control,   and “hav[e] fun[,]” the trier of fact could also

reasonably have concluded that his actions were in willful “disregard of the safety of persons or

property.” R.C. 4511.201(A); see also Logan v. Adams, 4th Dist. Hocking No. 431, 1986 WL
3400, *1-2 (Mar. 20, 1986) (affirming conviction and concluding there was ample evidence
                                                 7


where defendant twice did doughnuts on resident’s snow-covered yard throwing snow and mud

on his porch). We cannot conclude that Mr. Fraam’s conviction is against the weight of the

evidence. Therefore, we overrule Mr. Fraam’s sole assignment of error.

                                                III.

       {¶14} Mr. Fraam’s assignment of error is overruled. The judgment of the Avon Lake

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Avon Lake

Municipal Court, County of Lorain, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       TIMOTHY P. CANNON
                                                       FOR THE COURT
                                                8


HENSAL, P.J.
CONCURS.

CARR, J.
DISSENTING.

        {¶15} I respectfully dissent from the judgment of the majority, as I would conclude that

the verdict is against the weight of the evidence. In light of the circumstances of this case, I

cannot say that the weight of the evidence supports that Mr. Fraam operated his vehicle “in

willful or wanton disregard of the safety of persons or property.” R.C. 4511.201(A). Here, there

was no testimony about how far apart the light posts were, how close Mr. Fraam got to the posts,

or how fast he was going while doing the doughnut. Further, Mr. Fraam’s charge was only based

upon the events in the parking lot near the stadium. Accordingly, to the extent he may have been

driving too fast on the road or may have engaged in other conduct in the Great Escape parking

lot, such would not support that he violated R.C. 4511.201(A) while in the parking lot near the

stadium. Therefore, because I would conclude the weight of the evidence does not support the

verdict, I respectfully dissent.


(Cannon, J., of the Eleventh District Court of Appeals, sitting by assignment.)


APPEARANCES:

ROBERT CABRERA, Attorney at Law, for Appellant.

RICHARD KRAY, Prosecuting Attorney, for Appellee.